DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed May 24, 2022, claims 1-10 are pending in the application.  The applicant has added claim 10.  The applicant has amended claims 1-4, 6, 7, and 8. 

Terminal Disclaimer
3.	The terminal disclaimer filed on May 24, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U.S. Patent No. US 10,115253 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (US 8,712,690 B1).
	Regarding claim 1, White discloses:
a method for determining a presence of a person at a particular area within a geographical location (col. 4, lines 39-61; col. 10, lines 53-62; col. 12, lines 43-48; col. 16, line 64 – col 17, line 9), said method comprising the steps of:

a. placing and configuring a plurality of beacons at different points within a location (col. 10, lines 53-57; col. 12, lines 22-48; FIG. 1A:  102a-102f);

b. arriving at a particular area within the geographical location by a person possessing an electronic system or device, the electronic system or device running an electronic location identification and tracking system application (“App”) (col. 10, lines 57-62; col. 16, line 54 – col 17, line 9);

c. receiving beacon signals from nearby beacons by the App while the person is also at the geographical location where the plurality of beacons are physically located at (col. 10, lines 57-62; col. 16, line 54 – col 17, line 9); and

d. determining a current area within the geographical location that the person is physically located at by the App or an electronic identification and location tracking system (“System’’) in electronic communication with the App based on the received beacon signals (col. 10, lines 53-62; col. 12, lines 43-48; col. 13, lines 10-24; col. 14, lines 25-34, 41-46; col. 16, line 54 – col 17, line 9).

	Regarding claim 2, White discloses that step d. comprises determining which beacon of the plurality of beacons had a highest signal strength by the App or System and selecting an area associated with the determined beacon as the current area that the person is currently physically located at within the geographical location.  (col. 4, lines 18-20; col. 5, lines 34-36; col. 6, lines 10-12; col. 7, lines 8-10; col. 8, lines 22-34; col. 12, lines 43-48; col. 17, lines 30-33; col. 20, lines 12-15; col. 21, line 66 – col. 22, line 2)
Regarding claim 4, White discloses that if signals were received from multiple beacons step d. comprises determining which beacon had a highest signal strength by the App or System and selecting an area associated with the determined beacon as the current area within the geographical location that the person is currently physically located at within the geographical location.  (col. 4, lines 18-20; col. 5, lines 34-36; col. 6, lines 10-12; col. 7, lines 8-10; col. 8, lines 22-34; col. 12, lines 43-48; col. 17, lines 30-33; col. 20, lines 12-15; col. 21, line 66 – col. 22, line 2)
	Regarding claim 5, White discloses determining if a signal strength for each received beacon signal is above a configured minimum threshold and using only received beacon signals above the configured minimum threshold when performing step d.  (col. 22, lines 25-36, 57-61; col. 23, lines 9-38)
	Regarding claim 6, White discloses determining if a signal strength for each received beacon signal is above a configured minimum threshold and for each beacon signal determined to have a signal strength above the configured minimum threshold determining if signal strength for the received beacon signal remained above the configured minimum threshold for above a configured duration threshold and using only received beacon signals meeting both thresholds when performing step d. (col. 23, lines 20-31)
	Regarding claim 7, White discloses:
a method for determining a presence of a person at a particular area within a geographical location (col. 4, lines 39-61; col. 12, lines 43-48; col. 16, line 64 – col 17, line 9), said method comprising the steps of:

a. placing and configuring a plurality of beacons at different points within a location (col. 10, lines 53-57; FIG. 1A:  102a-102f ; col. 12, lines 22-48);

b. arriving at a particular area within the geographical location by a person possessing an electronic system or device, the electronic system or device running an electronic location identification and tracking system application (“App”) (col. 10, lines 57-62; col. 16, line 54 – col 17, line 9);

c. receiving beacon signals from nearby beacons by the App while the person is also at the geographical location where the plurality of beacons are physically located at (col. 10, lines 57-62; col. 12, lines 43-48; col. 16, line 54 – col 17, line 9); 

d. determining which beacon of the plurality of beacons had a highest signal strength by the App or System (col. 4, lines 18-20; col. 5, lines 34-36; col. 6, lines 10-12; col. 7, lines 8-10; col. 8, lines 22-34; col. 17, lines 30-33; col. 20, lines 12-15; col. 21, line 66 – col. 22, line 2); and

e. selecting an area associated with the determined beacon as the current area that the person is physically located at within the geographical location (col. 4, lines 18-20; col. 5, lines 34-36; col. 7, lines 8-10; col. 8, lines 22-34; col. 17, lines 30-33; col. 20, lines 12-15; col. 21, line 66 – col. 22, line 2).

	Regarding claim 8, White discloses determining if a signal strength for each received beacon signal is above a configured minimum threshold and using only received beacon signals above the configured minimum threshold when performing step d. (col. 22, lines 25-36, 57-61; col. 23, lines 9-38)
	Regarding claim 9, White discloses the step of determining if a signal strength for each received beacon signal is above a configured minimum threshold and for each beacon signal determined to have a signal strength above the configured minimum threshold determining if signal strength for the received beacon signal remained above the configured minimum threshold for above a configured duration threshold and using only received beacon signals meeting both thresholds when performing step d.  (col. 23, lines 9-31)
	Regarding claim 10, White discloses:
a method for determining a presence of a person at a particular area within a geographical location (col. 4, lines 39-61; col. 10, lines 53-62; col. 12, lines 43-48; col. 16, line 64 – col 17, line 9), said method comprising the steps of:

a. placing and configuring a plurality of beacons at different points within a geographical location (col. 10, lines 53-57; col. 12, lines 22-48; FIG. 1A:  102a-102f);

b. arriving at a particular area within the geographical location by a person possessing an electronic system or device, the electronic system or device running an electronic location identification and tracking system application (“App”) (col. 10, lines 57-62; col. 16, line 54 – col 17, line 9);

c. receiving beacon signals from nearby beacons by the App while the person is also at the geographical location where the plurality of beacons are physically located at (col. 10, lines 57-62; col. 12, lines 43-48; col. 16, line 54 – col 17, line 9);

d. determining if signal strength for each received beacon signal is above a configured minimum threshold (col. 22, lines 25-36, 57-61; col. 23, lines 9-18);

e. for each beacon signal determined to have a signal strength above the configured minimum threshold in step d., determining if signal strength for the received beacon signal remained above the configured minimum threshold for above a configured duration threshold (col. 23, lines 20-31); and

f. using only received beacon signals meeting the signal strength threshold in step d. and the duration threshold in step e., selecting an area associated with the determined beacon as the current area that the person is currently physically located at within the geographical location (col. 23, lines 9-31).
	

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over White.
	Regarding claim 3, White does not explicitly disclose that if a signal was only received from a single beacon step d. comprises selecting an area associated with the single beacon as the current area within the geographical location that the person is currently physically located at within the geographical location, but White does disclose that the beacons are placed in any indoor environment where position location data is of value, including, without limitation, industrial facilities, warehouses, retail establishments, commercial establishments, entertainment venues, sports arenas, and the like (col. 12, lines 43-48); White does disclose that a handheld electronic device is used to receive a number of broadcast signals generated by each of a respective number of beacons to determine a user's position or location relative to at least some of the number of beacons (col. 10, lines 57-62); and White does disclose determining which beacon of the plurality of beacons had a highest signal strength by the App or System and locating the actual position of the handheld electronic device based on signal strength (col. 4, lines 18-20; col. 5, lines 34-36; col. 6, lines 10-12; col. 7, lines 8-10; col. 8, lines 22-34; col. 17, lines 10-23, 30-33; col. 20, lines 12-15; col. 21, line 66 – col. 22, line 2), all of which suggests that if a signal was only received from a single beacon step d. comprises selecting an area associated with the single beacon as the current area within the geographical location that the person is currently physically located at within the geographical location for the benefit of locating the actual position of the handheld electronic device based on signal strength.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of White in the foregoing manner because that would have enabled the method to locate the actual position of the handheld electronic device based on signal strength.
Response to Arguments
8.	The applicant's arguments filed May 24, 2022, have been fully considered, but they are not persuasive.
The applicant traverses the rejection of claim 1-9.
Against the rejection of the claims, the applicant argues that with respect to the claim rejections based on White, the claims have been amended to specifically state the method is used for the determining the user’s presence within an area of a geographical location. White is concerned with determining the current location of an aircraft while it is flying in the sky and not the presence of a user at a geographical location. 
Regarding this argument, White discloses, as cited in the Final Rejection, that a number of beacons positioned in an enclosed, indoor, or covered environment are used to provide the position of a user’s handheld electronic device.  (col. 10, lines 53-62)  White further discloses, as cited in the Final Rejection, that the beacons may be placed in any indoor environment where position location data may be of value and includes without limitation, industrial facilities, warehouses, retail establishments, commercial establishments, entertainment venues, sports arenas, and the like.  (col. 12, lines 43-48)  By using beacons to determine the location of a user’s handheld electronic device, White’s method discloses determining the location of the user, who holds the handheld device.  By placing the beacons in any indoor environment where position location data may be of value, such as industrial facilities, warehouses, retail establishments, commercial establishments, entertainment venues, and sports arenas, each of which constitutes a geographical location, White’s method determines the user’s presence within an area of a geographical location, as recited by the amended claims.
	Against the rejection of the claims, the applicant further argues that the claims now also state the user receives signals from the beacons while both the user and the beacons are located within the geographical location. In White, the user receives the signals while on an aircraft, and the beacons are down below on earth. Accordingly, in view of the claim amendments and above arguments.
	Regarding this argument, White discloses, as cited in the Final Rejection, that a number of beacons positioned in an enclosed, indoor, or covered environment are used to provide the position of a user’s handheld electronic device.  (col. 10, lines 53-62)  White further discloses, as cited in the Final Rejection, that the beacons may be placed in any indoor environment where position location data may be of value and includes without limitation, industrial facilities, warehouses, retail establishments, commercial establishments, entertainment venues, sports arenas, and the like.  (col. 12, lines 43-48)  By using beacons to determine the location of a user’s handheld electronic device, White’s method discloses determining the location of the user, who holds the handheld device.  By placing the beacons in any indoor environment where position location data may be of value, such as industrial facilities, warehouses, retail establishments, commercial establishments, entertainment venues, and sports arenas, each of which constitutes a geographical location, White’s method provides that the user receives signals from the beacons while both the user and the beacons are located within the geographical location, namely the industrial facility, warehouse, retail establishment, commercial establishment, entertainment venue, or sports arena where the beacons have been positioned.



Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689